Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment entered on February 19, 2021 have addressed the objections to the drawing & specification that were set forth in the previous office action.  Claims 19-26 have been withdrawn.  Claims 1-18 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michelassi et al (US 2016/0169231 A1) (Michelassi hereinafter) in further view of Brunvold et al (US 2018/0223854 A1) (Brunvold hereinafter).
Regarding Claim 1, Michelassi teaches:  An electrical pump assembly (Michelassi describes in Paragraph 3 - Lines 1-4 how it is known that electrical pump assemblies can be used comprising:  
a motorized pump (10) to pump fluid from the wellbore (Paragraph 3 - Lines 1-4), the motorized pump (10) comprising: 
a motor (Figure 5) comprising a motor rotor (21) and a motor stator (30), the motor stator (30) comprising windings (Paragraph 29); and 
a pump (22 & 24) surrounding the motor (Figure 5), the pump comprising a pump rotor (22) integrated with the motor rotor (21; Figure 5; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  In Michelassi, the hollow rotor (20) is constructed from two integrally formed portions, an inner surface (21) with permanent magnets (25) & an outer surface (22) with vanes (24).  The outer surface is structurally equivalent to the pump rotor of the applicants invention and the inner surface is structurally equivalent to the motor rotor), wherein the pump rotor (22) comprises vanes (24), and wherein the pump comprises a discharge (16B) for the fluid (Figure 5).  
While Michelassi is directed towards an electrical pump assembly having a plurality of impeller stages arranged in series (as shown in Figure 5) which can be used in wellbore applications, Michelassi is silent regarding the pump specifically being an electrical submersible pump with a pump that is sized to fit into a wellbore.  Michelassi also fails to teach the pump discharge being located on a longitudinal end portion of the motorized pump
However, Brunvold does teach an electrical submersible pump (ESP) (Paragraph 26 - Lines 10-13; This describes how their fluid processing machine can be located within a wellbore as an ESP) comprising: 
a motorized pump (310) sized to fit into a wellbore and to pump fluid from the wellbore (Paragraph 26 - Lines 10-13; This describes how their fluid processing machine can be located within a wellbore as an ESP), the motorized pump comprising: 
a motor comprising a motor rotor (450) and a motor stator (326), the motor stator (326) comprising windings (320); and 
a pump (Figure 5) comprising a pump rotor (350) integrated with the motor rotor (450; The applicant describes in Paragraph 58 how the pump rotor (510) is integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor that has permanent magnets (512).  Brunvold teaches this identical structure, wherein their pump has a rotor body (450; which is equivalent to the applicants integrated motor & pump rotor), where permanent magnets (454) & impeller elements (452) are both mounted to the rotor body (450), see Paragraph 42.), wherein the pump rotor (350) comprises vanes (452), and wherein the pump comprises a discharge (304) for the fluid on a longitudinal end portion of the motorized pump (Figure 3).  
Please note that the proposed modification being made is to modify Michelassi’s electric pump assembly (which Michelassi specifies can be used in wellbore application) is formed as an electrical submersible pump that is sized to fit within the wellbore (as taught by Brunvold).  Using Michelassi’s pump as a submersible pump disposed within a wellbore would provide the benefit 
With respect to the limitation regarding how the discharge for the fluid was formed on a longitudinal end portion of the motorized pump, the examiner holds that this specific arrangement would have simply been considered as an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has not provided any explanation in their written description regarding how having the fluid discharge being disposed specifically on the longitudinal end of the motorized pump would solve any specific problem OR provide any novel/unexpected result, as opposed to having the discharge located at another location (such as in the middle of the motorized pump as shown in Figure 5 of Michelassi).  So the examiner holds that modifying the flow of fluid through the series of impeller stages of Michelassi such that the discharge was disposed on the longitudinal end of the motorized pump (as taught by Brunvold in Figure 3) would have been an obvious design choice that does not appear to have any patentable significance to the operation of motorized pump.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the pump & motor assembly of Michelassi disposed within a wellbore, as taught by Brunvold.  This would allow Michelassi’s high efficiency compact fluid pump to be utilized in some wellbore applications with multiphase fluids.  The examiner holds that it would have also been obvious to modify the flow of fluid through the motorized pump of Michelassi such that the fluid was discharged from a longitudinal end of the pump, as taught by Brunvold, as such an amendment would have been an obvious design choice that solves no stated problem or provides any novel/unexpected result.   
Regarding Claim 2, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 1, wherein Michelassi further teaches:  wherein the motor comprises an external rotor motor (Figure 1; This figures shows that the pump is an external rotor motor, where the motor rotor (21) is disposed EXTERNAL to the motor stator (30)), wherein the pump comprises a pump stator (12) having vanes (124) on an inside diameter to engage with the pump rotor vanes to pump the fluid (Figure 1; Please note that the “housing 12” of Michelassi is structurally identical to the pump stator of the applicants invention.  The applicant describes in Paragraph 3 - Line 3 how “stator” is derived from the word stationary and Paragraph 62 - Lines 2-4 describes how as the rotor rotates, these vanes engage hydraulically with the corresponding vanes on the stationary pump stator 504 to move or apply pump head to the pumped fluids such as production fluids.  The housing (12) of Michelassi is structurally identical to the pump stator as described & claimed by the applicant.), and wherein a radial gap between the pump stator vanes (124) and the pump rotor vanes (24) extends axially continuously through a stage (26) of the pump (Figure 5).  
Regarding Claim 3, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 2, wherein Michelassi further teaches:  wherein the motor rotor (21) and pump rotor (22) are configured to rotate together (Figure 1; As noted in the rejection of Claim 1 above, the identified motor rotor (21) and pump rotor (22) are integrally formed together to form a hollow rotor (20).  This is structurally identical to the applicant’s invention which also describes the pump rotor being integrated with the motor rotor, see Paragraph 58.  Because the motor rotor & pump rotor are integrated together into a single piece, the motor rotor & pump rotor would be configured to rotate together), the pump rotor (22) to rotate within the pump stator (12; Figure 
Michelassi fails to teach wherein the motor stator is a single motor stator that extends axially continuously through multiple stages of the motorized pump.
However, the examiner holds that having the motor stator formed as a single motor stator that extends axially continuously through multiple stages of the motorized pump would have been an obvious design choice to a person having ordinary skill in the art at the effective filing date of the claimed invention that does not have any patentable significance with respect to the operation of the motorized pump.  This is because the applicant has not identified how having a single motor stator would solve any specifically stated problem OR would provide any novel/unexpected result.  This is further supported by the fact that both Michelassi & Brunvold are directed to electrical pump assemblies comprising a series of impeller stages fluidically connected in series, where they both are able to achieve the same function/operation even though Brunvold utilizes a single motor stator while Michelassi utilizes a plurality of individual motor stators.  So having a single motor stator would have been an obvious design choice that has no patentable significance over the prior art.  FURTHERMORE, the courts have held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”, see MPEP § 2144.04 Paragraph V.B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that having the motor stator comprise a single motor stator that extended axially through multiple stages of the motorized pump would have been an obvious design choice that does not have any patentable significance because such an arrangement is not solving any stated problem OR provides any novel/unexpected result.
Regarding Claim 5, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 2, wherein Michelassi further teaches:  wherein the pump radially encloses the motor (Figure 1; Michelassi’s motor rotor (21) & pump rotor (22) are integrally formed together into a hollow rotor (20), which is structurally identical to the applicant’s invention, see Paragraph 58.  This hollow rotor (20) radially encloses the motor (30)), wherein the motorized pump does not comprise a shaft coupling the motor to the pump (Figure 1; The pump of Michelassi uses a bearing (40) to couple the motor to the pump in the same manner as the applicants invention, not a shaft), wherein an outside diameter (OD) of the motor rotor (21) is constructed with or integrated with the pump rotor (22; Figure 1), and wherein the pump does not comprise a diffuser (Figure 1; The applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  In the instant case, Michelassi discloses all the structural limitations of the claimed invention, including having protruding vanes (124) that are extending from a stationary pump stator (12) to fluidically engage with the vanes (24) on the pump rotor to pump the production fluid which is identical to the structure & operation for the embodiment shown in Figure 5 & as described in Paragraph 62 (where the applicant explicitly discloses that the embodiment shown in Figure 5 DOES NOT INCLUDE A DIFFUSER, see Paragraph 74 - Lines 7-8), and thus, the pump assembly 
Regarding Claim 10, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 2, wherein Michelassi further teaches:  wherein the motorized pump does not comprise an outer housing (In the applicant’s original disclosure, the “outer housing” refers to some feature/component that contains the motorized pump & radially surrounds/encloses the pump stator (see Figure 5 and Paragraphs 34 & 57), where the “pump stator” is described by applicant as being the portion of the pump that has the vanes disposed on an inside diameter to engage with the pump rotor vanes (see Paragraph 57 & 71).  This claim is directed toward the embodiment that is shown in Figure 8 (and described in Paragraph 71) where this outer housing is removed.  The examiner holds that Michelassi would read on this limitation because in Michelassi, the “housing (12)” is structurally & functionally identical to the pump stator of the applicants invention.  The applicant even describes in Paragraph 71 how in Figure 8 (which is directed to the embodiment were the outer housing is removed) “the pump stator 804 (with vanes) has sufficient strength to withstand the pressure and tensile load for downhole operation”.  Therefore, because Michelassi DOES NOT teach having any additional feature/structure that radially surrounds their “pump stator 12”, then their pump assembly would also “not comprise an outer housing” in the same way that the applicants invention as represented in Figure 8 & described in Paragraph 71 “does not comprise an outer housing”).  
Regarding Claim 11, this claim is disclosing the same limitations that were previously disclosed in Claim 1 EXCEPT Claim 11 - Line 6 states that the pump is “radially enclosing the motor” whereas Claim 1 - Line 6 states that the pump is “surrounding the motor”.  However, because in Michelassi the identified pump (22 & 24) is also radially enclosing the motor (21 & 
Regarding Claim 12, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 11, wherein Michelassi further teaches:  comprising permanent magnets (25) disposed on the motor rotor (21), wherein radially, from inside to outside, the motorized pump comprises (a) the motor stator (30), (b) the motor rotor (21) and the pump rotor (22; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  In Michelassi, the hollow rotor (20) is constructed from two integrally formed portions, an inner surface (21) with permanent magnets (25) & an outer surface (22) with vanes (24).  The outer surface is structurally equivalent to the pump rotor of the applicants invention and the inner surface is structurally equivalent to the motor rotor), and (c) a pump stator (12; Please note that the “housing 12” of Michelassi is structurally identical to the pump stator of the applicants invention.  The applicant describes in Paragraph 3 - Line 3 how “stator” is derived from the word stationary and Paragraph 62 - Lines 2-4 describes how as the rotor rotates, these vanes engage hydraulically with the corresponding vanes on the stationary pump stator (504) to move or apply pump head to the pumped fluids such as production fluids.  The housing (12) of Michelassi is structurally identical to the pump stator as described & claimed by the applicant.).  
Michelassi fails to teach a housing, and wherein the pump and motor are contained within the housing (Please note that the housing (12) of Michelassi is being interpreted as the structural & functional equivalent of the pump stator of the applicants invention.  So with respect 
HOWEVER, Brunvold does teach an electric submersible pump (310) for use in wellbore applications (Abstract), the motorized pump comprising a stator (326) for inducing a rotating movement to the rotor that have permanent magnets mounted thereon (Figure 3; Paragraph 38 - Lines 13-19) within a housing (370).
Having the motorized pump of Michelassi disposed within a housing, as taught by Brunvold, would provide the benefit of protecting the internal pump & motor elements from being damaged from impact and/or protect a user from the rotating elements.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motorized pump of Michelassi disposed within a housing, as taught by Brunvold, to prevent the motorized pump from becoming damaged OR from injuring a user.
Regarding Claim 13, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 11, wherein Michelassi further teaches:  wherein the motor comprises an external rotor motor (Figure 1; This figures shows that the pump is an external rotor motor, where the motor rotor (21) is disposed EXTERNAL to the motor stator (30)), wherein the motor rotor (21) comprises permanent magnets (25) and radially encloses the motor stator (30), and wherein the pump comprises a pump stator (12) comprising vanes (124) on an inside diameter to engage with the pump rotor vanes (24) to pump fluids (Figure 1; Please note that the “housing 12” of Michelassi is structurally identical to the pump stator of the applicants invention.  The applicant describes in Paragraph 3 - Line 3 how “stator” is derived from the word stationary and Paragraph 62 - Lines 2-4 describes how as the rotor rotates, these vanes engage the stationary pump stator (504) to move or apply pump head to the pumped fluids such as production fluids.  The housing (12) of Michelassi is structurally identical to the pump stator as described & claimed by the applicant.), and wherein a radial gap between the pump stator vanes (124) and the pump rotor vanes (24) extends continuously along an entire axial length of a stage (26) of the pump (Figure 5).   
Regarding Claim 16, this claim is directed to the same limitations that were previously disclosed in Claim 10.  Therefore, Claim 16 is rejected under the same prior art and reasons as those outlined in the rejection of Claim 10 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michelassi & Brunvold as applied to claim 2 above, and further in view of Reeves et al (US 2017/0184097 A1) (Reeves hereinafter).
Regarding Claim 4, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 2, wherein Michelassi further teaches:  wherein the motorized pump comprises radially, from inside to outside, the motor stator (30), the motor rotor (21) and the pump rotor (22), the pump stator (12).
While both Michelassi & Brunvold are both silent regarding whether their pump assemblies comprise an ESP motor protector, neither prior art explicitly state that the pump assembly does not comprise an ESP motor protector AND that a housing is disposed radially outside of the pump stator.
With respect to the pump assembly does not comprise an ESP motor protector (which the applicant describes the ESP motor protector as being a seal section, see Paragraph 5 - Line 10 & Paragraph 113 - Line 4).  While neither reference explicitly discloses that there isn’t a motor 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Michelassi (as modified by Brunvold) can be designed such that it does not comprise an ESP motor protector, as taught by Reeves.  This would provide the benefit of reducing the size, cost & weight of the pump assembly by not including an unnecessary component.
With respect to the pump assembly being enclosed within a housing, Brunvold teaches how a submersible pump assembly (310), which comprises a plurality of impeller stages fluidically connected in series (see Figure 3), where the pump assembly is contained within a housing (370).
Having the pump assembly of Michelassi contained within a housing, as taught by Brunvold) would provide the benefit of protecting the pump components from becoming damaged during installation, operation and/or removal within the wellbore.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the pump assembly of Michelassi contained within a housing, as taught by Brunvold, to provide the benefit of providing protection for the pump during installation, operation & removal.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Michelassi in view of Brunvold as applied to claim 1 above, and further in view of Markovitch (US 2017/0241421 A1) (Markovitch hereinafter) & Daugherty, and as evidenced by Bryant et al (US 2012/0018148 A1) (Bryant hereinafter).
Regarding Claim 6, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 1, wherein Michelassi further teaches:  wherein the motor rotor (21) comprises permanent magnets (25).
Michelassi is silent regarding the motor rotor comprising:  wherein the pump is a screw pump, and wherein the motor rotor comprises steel laminations.
Markovitch is directed to a submersible pump assembly (50) with a plurality of successive pumping stages (95) connected in series (Figure 1), wherein the pump comprises a helical inducer (100) disposed in the inlet of the pump to create sufficient fluid flow and pressure to upwardly pump a viscous or solids-laden fluid (see Paragraph 29).  Modifying the pump assembly of Michelassi with the helical inducer (as taught by Markovitch) would make the pump a combination screw & centrifugal pump to pressurize fluid.  Please note it is known to those having ordinary skill that some pump types can be combined together.  This is evidenced by Bryant who discloses in Paragraph 26 how “pressurizing pumps may comprise any suitable type or configuration of pump.  Non limiting examples of a suitable pump include a centrifugal pump, a gear pump, a screw pump, a roller pump, a scroll pump, a piston pump, a progressive cavity pump, OR combinations thereof.”.  helical 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Michelassi to have a helical inducer, as taught by Markovitch, to provide the benefit creating sufficient fluid flow to the pump.
Daugherty is directed to the electric motor of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Michelassi constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  
Regarding Claim 7, Michelassi in view of Daugherty teaches the invention as disclosed above in Claim 6, wherein Michelassi in view of Daugherty further teaches:  wherein the steel laminations have the permanent magnets mounted on an inside diameter (ID) portion or embedded within to engage electromagnetically with the motor stator (This limitation would be met upon the modification of Michelassi to have the motor rotor constructed out of steel laminations, as taught by Daugherty, see the rejection of Claim 6 above.  In Michelassi, the motor rotor (21) has the permanent magnets (25) mounted on an inside diameter of the motor rotor (21) (Figure 9) OR embedded within the motor rotor (Figures 7-8), and these permanent magnets are electromagnetically engaged with the motor stator (Paragraph 31)).  
 
Claims 8, 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michelassi in view of Brunvold as applied to claims 1 & 11 above, and further in view of Daugherty et al (US 2006/0066169 A1) (Daugherty hereinafter).
Regarding Claim 8, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 1, wherein Michelassi & Brunvold are silent regarding:  wherein the motor rotor is an induction type comprising steel laminations with copper bars and end ring.  
However, Daugherty is directed to an induction type electric motor (Paragraph 7) of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36) with copper bars (Claims 20 & 21; Claim 20 describes an embodiment where the rotor core has a plurality of conductive members extending axially through the rotor core, and Claim 21 specifies that the plurality of conductive members comprise copper) and end ring (46).  
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.  The use of end rings would provide the benefit of having a method of securing the rotor laminations to each other (see Paragraph 23 - Lines 6-9).  Finally, it would have been known to one having ordinary skill in the art that conductive bars within the rotor so that a current can be induced in the rotor to cause the rotor to rotate (see Paragraph 23 - Lines 23-25).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Michelassi constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  It also would have been obvious to have the rotor of Michelassi to have end rings to help secure the rotor laminations together & have copper bars disposed within the rotor to induce rotation (both being taught by Daugherty).
Regarding Claim 9, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 1, wherein Michelassi further teaches:  wherein the motor stator (30) is at a center of the motorized pump (Figures 1 & 7), and wherein permanent magnets (25) of the motor rotor (21) and the vanes (24) of the pump rotor (22) are both on the motor rotor (21).
Michelassi & Brunvold are silent regarding the permanent magnets & vanes are both on laminations of the motor rotor.
However, Daugherty is directed to the electric motor of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36).  Please note that upon the modification of Michelassi to have the motor rotor constructed out of a plurality of steel laminations (as taught by Daugherty), this would have Michelassi’s permanent magnets (25) & vanes (24) both on the laminations of the motor rotor. 
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Michelassi constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  
Regarding Claim 18, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 11, wherein Michelassi & Brunvold fail to teach:  wherein the motor rotor is an induction motor comprising copper bars inside a stack of steel laminations and short circuited with end rings
However, Daugherty is directed to an induction type electric motor (Paragraph 7) of a pump (Paragraph 2), where the rotor is formed from a plurality of steel laminations (42; Paragraph 36) with copper bars (Claims 20 & 21; Claim 20 describes an embodiment where the rotor core has a plurality of conductive members extending axially through the rotor core, and Claim 21 specifies that the plurality of conductive members comprise copper) and end ring (46).  
Daugherty explains in Paragraph 36 how the material selection for the rotor laminations affects the performance & efficiency of the motor.  So it would have been obvious to a person having ordinary skill in the art to choose to have the rotor constructed from steel if that would result in a desired performance & efficiency of the motor.  The use of end rings would provide the benefit of having a method of securing the rotor laminations to each other (see Paragraph 23 - Lines 6-9).  Finally, it would have been known to one having ordinary skill in the art that conductive bars within the rotor so that a current can be induced in the rotor to cause the rotor to rotate (see Paragraph 23 - Lines 23-25).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Michelassi constructed out of steel laminations, as taught by Daugherty, to achieve a desired level of performance & efficiency for the motor.  It also would have been obvious to have the rotor of Michelassi to have end rings to help secure the rotor laminations together & have copper bars disposed within the rotor to induce rotation (both being taught by Daugherty).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Michelassi & Brunvold as applied to claim 11 above, and further in view of Daugherty & Martinez (US 2010/0206577 A1) (Martinez hereinafter)
Regarding Claim 14, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 11, wherein Michelassi further teaches:  wherein the motor comprises an induction motor or a permanent magnet motor (Figure 1), wherein the motor stator (30) comprises windings (Paragraph 29).  
Michelassi fails to teach the motor stator comprising laminations, and wherein the motorized pump is configured for deployment downhole riglessly with a power cable inside tubing, and wherein the motor stator is a single motor stator that extends axially continuously through multiple stages of the motorized pump.
However, Daugherty is directed to the electric motor of a pump (Paragraph 2), where  the electric motors stator (32) is formed from a plurality of laminations (30; Figure 3).  
Using laminations to construct the stator would provide the benefits of at least having a stator capable of being easily fabricated using stamping or casting processes (see Paragraph 8 - Lines 17-19).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor stator of Michelassi constructed out of laminations, as taught by Daugherty, to allow for easier fabrication of the stator.  
Martinez teaches how an ESP can be configured for deployment downhole riglessly (Figure 6 & Abstract; The ESP of Martinez is installed using wireline installation) with a power cable (22) inside tubing (13).
Michelassi describes how it is known to use their type of pump in wellbore applications (Paragraph 3 - Lines 1-4 & Paragraph 36 - Lines 18-20).  Martinez describes how these pumps can be installed within the well riglessly because the installation & retrieval is significantly less costly 
Therefore, it also would have been obvious to have the motorized pump configured to be deployed downhole riglessly, as taught by Martinez, to provide a cheaper & easier method to deploy the pump AND provide a power cable to supply power to the pump when it is disposed within the wellbore.  
Michelassi fails to teach wherein the motor stator is a single motor stator that extends axially continuously through multiple stages of the motorized pump.
However, the examiner holds that having the motor stator formed as a single motor stator that extends axially continuously through multiple stages of the motorized pump would have been an obvious design choice to a person having ordinary skill in the art at the effective filing date of the claimed invention that does not have any patentable significance with respect to the operation of the motorized pump.  This is because the applicant has not identified how having a single motor stator would solve any specifically stated problem OR would provide any novel/unexpected result.  This is further supported by the fact that both Michelassi & Brunvold are directed to electrical pump assemblies comprising a series of impeller stages fluidically connected in series, where they both are able to achieve the same function/operation even though Brunvold utilizes a single motor stator while Michelassi utilizes a plurality of individual motor stators.  So having a single motor stator would have been an obvious design choice that has no patentable significance over the prior art.  FURTHERMORE, the courts have held that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”, see MPEP § 2144.04 Paragraph V.B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that having the motor stator comprise a single motor stator that extended axially through multiple stages of the motorized pump would have been an obvious design choice that does not have any patentable significance because such an arrangement is not solving any stated problem OR provides any novel/unexpected result.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michelassi in view of Brunvold as applied to claim 11 above, and further in view of Markovitch.
Regarding Claim 15, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 11, wherein Michelassi further teaches:  wherein the motor rotor (21) and pump rotor (22) share a same rotor (Figure 1; In Paragraph 58 of the applicant’s specification, the pump rotor (510) is described as being integrated with the motor rotor (508), where the pump rotor (510) is the portion of the integrated pump/motor rotor that has vanes and the motor rotor (508) is the portion of the integrated pump/motor rotor has permanent magnets (512).  In Michelassi, the hollow rotor (20) is constructed from two integrally formed portions, an inner surface (21) with permanent magnets (25) & an outer surface (22) with vanes (24).  The outer surface is structurally equivalent to the pump rotor of the applicants invention and the inner surface is structurally equivalent to the motor rotor), wherein the pump comprises a pump stator (12) with vanes (124; Please note that the “housing 12” of Michelassi is structurally identical to the pump stator of the applicants invention.  The applicant describes in Paragraph 3 - Line 3 how “stator” is derived from the word stationary and Paragraph 62 - Lines 2-4 describes how as the rotor rotates, these vanes engage hydraulically with the corresponding vanes on the stationary pump stator 504 to move or apply pump head to the pumped fluids such as production fluids.  The housing (12) and wherein the motorized pump does not comprise a shaft coupling the pump to the motor (Figure 1; The pump of Michelassi uses a bearing (40) to couple the motor to the pump in the same manner as the applicants invention, not a shaft).  
Michelassi is silent regarding:  wherein the pump is a screw pump, and wherein the pump rotor vanes are machined.
Markovitch is directed to a submersible pump assembly (50) with a plurality of successive pumping stages (95) connected in series (Figure 1), wherein the pump comprises a helical inducer (100) disposed in the inlet of the pump to create sufficient fluid flow and pressure to upwardly pump a viscous or solids-laden fluid (see Paragraph 29).  Modifying the pump assembly of Michelassi with the helical inducer (as taught by Markovitch) would make the pump a combination screw & centrifugal pump to pressurize fluid.  Please note it is known to those having ordinary skill that some pump types can be combined together.  This is evidenced by Bryant who discloses in Paragraph 26 how “pressurizing pumps may comprise any suitable type or configuration of pump.  Non limiting examples of a suitable pump include a centrifugal pump, a gear pump, a screw pump, a roller pump, a scroll pump, a piston pump, a progressive cavity pump, OR combinations thereof.”.    
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Michelassi to have a helical inducer, as taught by Markovitch, to provide the benefit creating sufficient fluid flow to the pump.
With respect to the limitation specifying that the pump rotor vanes are machined, the examiner notes that this limitation is a product-by-process limitation.  Applicant should note that does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Michelassi teaches how a plurality of vanes (24) are disposed on the pump rotor (22).  Therefore, because the claimed apparatus is the same as the product disclosed in Michelassi, the limitation is not sufficient to overcome the cited prior art.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the vanes of Michelassi to be machined, as required by the claim.  This is because the patentability of the applicants invention does not depend on how the vanes were manufactured.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michelassi & Brunvold as applied to claim 11 above, and further in view of Satterfield (US 2014/0265654 A1) (Satterfield hereinafter).
Regarding Claim 17, Michelassi in view of Brunvold teaches the invention as disclosed above in Claim 11, wherein Michelassi further teaches:  wherein the motor stator (30) is at a radial center of the motorized pump (Figures 1 & 7).
Michelassi & Brunvold fails to teach:  the motor rotor comprising a stack of steel laminations compressed together, and within these laminations, slots cut for magnetic wire windings
However, Satterfield is directed to an electric motor that includes a stator (14) and a rotor (26), where the rotor (26) is made of a plurality of steel laminations (41; Paragraph 19) compressed together (Figure 1), and within these laminations, slots (58) cut for magnetic wire windings (74; Paragraph 20). 
It is noted that a simple substitution of one known element (in this case, the permanent rotor magnets of Michelassi) for another (in this case, rotor magnetic wire windings, as taught by Satterfield) to obtain predictable results (in this case, a stator that is capable of inducing a rotating force onto the rotor) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  It would also be an obvious extension of prior art teachings to perform the simple substitution of the generic motor rotor of Michelassi for the stack steel laminations (as taught by Satterfield) to obtain the predictable result of having a stator that is capable of inducing a rotating force onto a rotor.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to have the motor rotor of Michelassi constructed out of steel laminations & have the rotor constructed with magnetic wire windings, as taught by Satterfield, since these modifications would have been known to those having ordinary skill in the art at the effective filing date of the claimed invention to be simple substitution of known elements.  

Response to Arguments
The applicants arguments entered on February 19, 2021 has been fully considered.
The examiner agrees that the amendments made to the drawings & specification have addressed the respective objections set forth in the previous office action.
 The applicant has argued that the proposed amendments to Claims 1 & 11 would overcome the 35 USC 102 rejection in view of Michelassi.  The examiner would agree that the amendment (which specifies that the discharge of the pump in on “a longitudinal end portion of the motorized pump”).  This is not being taught by Michelassi which (as noted by the applicant) has the discharge located in the longitudinal middle of the pump.
However, this amendment has modified the scope of the claimed invention thereby necessitating a new grounds of rejection for the claims.
The applicant has argued against the rejection with Brunvold in view of Michelassi.  The applicant feels that there is no compelling reason to modify Brunvold to have the pump surrounding the motor.  First, such a modification would require a substantial reconstruction & redesign.  Second, there is no indication that the Brunvold unit would be more compact.  Finally, the central area is used to pass a pipeline pig or other servicing tool.
The examiner respectfully disagrees with the arguments against the proposed combination of Brunvold & Michelassi.  However, because the amendments have modified the scope of the claimed invention (thereby necessitating a new grounds for rejection) the examiner is no longer relying on a rejection utilizing Brunvold as modified in view of Michelassi.  So the applicant’s arguments against the proposed combination of Brunvold & Michelassi are rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/C.J.B/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746